Citation Nr: 0517309	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  05-06 395	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 2004 Board decision that found that new and 
material evidence had not been received to establish an 
effective date earlier than August 3, 1989, for the award of 
compensation benefits for schizophrenia.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The moving party (also referred to as the veteran) served on 
active duty from October 1969 to August 1971.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a September 
2004 Board decision.  


FINDINGS OF FACT

1.  The moving party's contention in this case is that new 
and material evidence was received to reopen his claim for an 
earlier effective date for compensation, and that the Board's 
September 2004 decision to the contrary contains CUE.

2.  The Board's September 2004 Board decision that found that 
newly received hearing testimony did not constitute new 
evidence was based on the proper facts as they were known at 
the time.  In making this finding, the laws and regulations 
were properly applied.


CONCLUSIONS OF LAW

1.  As a matter of law, in its September 2004 decision, the 
Board was ultimately required to deny entitlement to an 
effective date earlier than August 3, 1989, for the award of 
compensation benefits for schizophrenia.  38 C.F.R. §§ 3.156, 
3.400, 20.1403 (2004); Leonard v. Principi, 17 Vet. App. 447 
(2004); Lapier v. Brown, 5 Vet. App. 215 (1993).

2.  The September 2004 Board decision finding that new and 
material evidence had not been received to reopen a claim for 
an effective date earlier than August 3, 1989, for the award 
of compensation benefits for schizophrenia, does not contain 
CUE.  38 C.F.R. § 20.1403 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Generally, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that 
VA will make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
 
However, the Court of Appeals for Veterans Claims has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Background

In February 1996, the Board found that new and material 
evidence had been received to reopen a claim for service 
connection for a psychiatric condition, and granted service 
connection for schizophrenia.  

The RO implemented the award of service connection for 
schizophrenia in a March 1996 rating decision, and rated the 
disability as 100 percent disabling, effective August 3, 
1989, the date of receipt of the veteran's application to 
reopen his claim.  The veteran appealed for an earlier 
effective date for compensation.

In February 2000, the Board denied veteran's the claim for an 
earlier effective date for the award of compensation benefits 
for schizophrenia.  That decision is final.  See 38 U.S.C.A. 
§ 7104 (West 2002).

In November 2001, the RO received an application to reopen 
the claim for an effective date earlier than August 3, 1989, 
for the award of compensation benefits for schizophrenia.  
The veteran testified on this issue at an RO hearing in 
September 2002 and at a Board hearing in December 2003.  The 
RO denied the claim, the claim was appealed to the Board, and 
the Board denied the claim in a September 2004 decision.

Moving Party's Allegations

The veteran, who is the moving party in this CUE motion, 
generally contends that the effective date for compensation 
for his service-connected schizophrenia should be from the 
date of his discharge from service in August 1971, for the 
reason that he has had schizophrenia from that date until the 
present time.  

In March 2005, the Board received from the veteran's 
representative a specific allegation of CUE in the Board's 
September 2004 decision.  The representative's specific 
allegation is that the Board incorrectly applied the 
provision of 3.156(a), the regulation defining new and 
material evidence.  The representative described this 
regulation as providing that new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The representative specifically contends that the veteran's 
testimony at an RO hearing in September 2002 and at a Board 
hearing in December 2003 constituted new evidence, and that 
consideration of this new evidence warranted reopening of the 
claim for an earlier effective date, de novo consideration of 
the issue of the effective date of compensation, and 
ultimately the assignment of an effective date prior to 
August 3, 1989.

Law and Regulations

Board CUE

Motions for review of prior Board decisions based on CUE are 
adjudicated pursuant to the Board's Rules of Practice.  See 
38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board      decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2004), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2004)).  

38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon 
the specific matter under consideration, 
which is neither cumulative nor redundant, 
and which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.

38 C.F.R. § 3.156(a) (2004) (as effective for claims filed on 
or after August 29, 2001) provides as follows:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

Earlier Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  38 C.F.R. § 3.400(q)(1)(ii) 
provides that the effective date upon receipt of new and 
material evidence after a final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  

For cases where a veteran seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the United States Court of Appeals for Veterans Claims 
(Court), in Lapier v. Brown, 5 Vet. App. 215 (1993), has held 
that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2004); Leonard v. Principi, 17 
Vet. App. 447 (2004); Lapier v. Brown, 5 Vet. App. 215 
(1993).
 
Legal Analysis

As noted above, the provisions of 38 C.F.R. § 3.156 were 
changed for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2004)).  As the Board correctly found in its September 
2004 decision, the moving party's application to reopen his 
claim was filed in November 2001, subsequent to August 29, 
2001; consequently, the version of § 3.156 in effect from 
August 29, 2001, was for application in the Board's September 
2004 decision.  The version of 38 C.F.R. § 3.156(a) cited to 
in the moving party's March 2005 motion for revision is the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.  The March 2005 moving party's CUE motion incorrectly 
cited the version of 38 C.F.R. § 3.156(a) as in effect prior 
to August 29, 2001. 

By either the old or new standard for whether new and 
material evidence had been received, the Board's September 
2004 finding that the veteran's testimony at his hearings was 
cumulative evidence, and therefore was not new evidence, was 
supportable.  The veteran's assertions at his hearings that 
the effective dated for service connection for schizophrenia 
should be earlier than August 3, 1989, because he had 
suffered schizophrenia from the date of his release from 
service in August 1971 forward, was merely cumulative.  
Inherent in the Board's grant of service connection for 
schizophrenia in its February 1996 decision was a finding 
that the veteran's schizophrenia was first manifested during 
service and had been chronic since that time.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, not only was the 
fact that the veteran had schizophrenia dating from service 
forward not "new," and not only was it merely cumulative, 
it was the very basis for the Board's grant of service 
connection in February 1996.  Accordingly, the Board finds 
that the September 2004 determination that the veteran's 
hearing testimony was not new evidence was supportable.  
Since this testimony was not new, it was not "new and 
material evidence," and the Boards' determination that 
reopening of the claim for an earlier effective date for 
compensation was not warranted was supportable.  See 38 
C.F.R. § 3.156(a) (2004).

More importantly, as matter of law, for cases where a veteran 
seeks to reopen a claim for entitlement to an earlier 
effective date under 38 C.F.R. § 3.156, the United States 
Court of Appeals for Veterans Claims (Court), in Lapier v. 
Brown, 5 Vet. App. 215 (1993), has held that, even assuming 
the presence of new and material evidence, reopening of a 
claim for entitlement to an earlier effective date can not 
result in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(2004).  This rule of law was reiterated in Leonard v. 
Principi, 17 Vet. App. 447 (2004) (decided February 20, 2004, 
prior to the September 2004 Board decision at issue in this 
case, and holding that where a claimant attempts to reopen a 
claim for an earlier effective date for compensation, "any 
such claim to reopen could not lead to an earlier effective 
date").  Accordingly, whatever the analysis in the Board's 
September 2004 decision, it was ultimately legally bound by 
precedent decisions of the Court of Appeals for Veterans 
Claims to find that an earlier effective date was not 
warranted, even if new and material evidence had been 
received.  See Leonard v. Principi, 17 Vet. App. 447 (2004); 
Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 
3.400(q)(1)(ii) (2004).  As the ultimate outcome -- that is 
the ultimate denial of an earlier effective date for 
compensation -- was required as a matter of law, whatever the 
Board's analysis in its September 2004 decision, a denial of 
the claim to reopen a claim for an earlier effective date for 
compensation could not as a matter of law have constituted 
CUE.  See Leonard v. Principi, 17 Vet. App. 447 (2004); 
Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. 
§ 20.1403(a) (2004) (for a finding of CUE it is required that 
that the result would have been manifestly different but for 
the error). 





ORDER

The motion for revision of a September 2004 Board decision 
that found that new and material evidence had not been 
received to establish an effective date earlier than August 
3, 1989, for the award of compensation benefits for 
schizophrenia, based on a finding of CUE in that decision, is 
denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



